            Case 2:14-cr-00296-JFL Document 160 Filed 02/12/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

UNITED STATES OF AMERICA                  :
                                          :
            v.                            :                         2:14-cr-00296
                                          :
EPHRAIM RAMSEY                             :
__________________________________________

                                           ORDER

       AND NOW, this 11th day of February, 2021, upon consideration of the Defendant’s

motion for compassionate release, see ECF No. 151, and for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

       1.       Defendant’s motion for compassionate release, ECF No. 151, is DENIED.

       2.       The Government’s motion to seal the exhibit to its opposition to Defendant’s

                motion, ECF No. 157, is GRANTED. 1



                                                     BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr.
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge




1
        This exhibit contains the Defendant’s prison medical records. Although the public has a
common law right of access to judicial proceedings and papers, matters relating to the daily
details of the Defendant’s medical treatment are not in the public interest. The Court finds the
Government’s interest in protecting the privacy of medical records of individuals in its
custody—and the privacy interests of those individuals—outweighs any interest the public may
have in these documents. See Bertolotti v. AutoZone, Inc., 132 F. Supp. 3d 590, 609 (D.N.J.
2015); Everett v. Nort, 547 Fed.Appx. 117, 122 n. 9 (3d Cir.2013).
                                                 1
                                             021021
